J-A10024-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

CAROLYN RICKARD, ADMINISTRATRIX                    IN THE SUPERIOR COURT OF
OF THE ESTATE OF WILLIAM RICKARD,                        PENNSYLVANIA
DECEASED,

                         Appellant

                   v.

AMERICAN NATIONAL PROPERTY AND
CASUALTY COMPANY,

                         Appellee                      No. 774 WDA 2015


               Appeal from the Order Entered April 28, 2015
            In the Court of Common Pleas of Allegheny County
                 Orphans' Court at No(s): No. 6805-2014


BEFORE: GANTMAN, P.J., BENDER, P.J.E., and SHOGAN, J.

MEMORANDUM BY BENDER, P.J.E.:                        FILED AUGUST 09, 2016

     Carolyn Rickard, Administratrix of the Estate of William Rickard,

appeals from the order entered April 28, 2015, which denied Appellant’s

petition for distribution of benefits secured through an insurance claim

settlement. We affirm.

     In November 2012, Mr. Rickard was severely injured, while operating

his motor vehicle, when he was struck from behind by another vehicle. At

the time, Mr. Rickard maintained an automobile insurance policy, including

underinsurance   coverage    of     $250,000.00,   through   American   National

Property and Casualty Company (ANPAC).
J-A10024-16


       Mr. Rickard’s accident was work-related.       As such, the Western

Pennsylvania Teamsters Welfare Benefit Plan (the Plan) paid $279,498.03 in

related medical bills and disability payments.1

       Prior to the accident, Mr. and Mrs. Rickard had commenced bankruptcy

proceedings. The bankruptcy court appointed counsel to prosecute accident

litigation and retained the right to approve or disapprove any settlement

while the Rickard matter was in bankruptcy.        In January 2014, counsel

secured settlement for the full amount of the ANPAC underinsurance

coverage and filed a motion with the bankruptcy court for distribution.2

       The Plan intervened and objected to any distribution of funds to Mr.

Rickard.    According to the Plan, its subrogated interest in any settlement

was superior to the interests of the Rickards or their counsel. The bases for

its argument were excerpts of the terms governing the Plan:

       Any sums recovered by the Covered Individual … or their
       representative either by judgment, settlement, or any other
       means, and regardless of whether such sums are designated as
       reimbursement for medical expenses incurred or anticipated,
       past or future wage loss, pain and suffering, or any other form of
       damages, shall be applied first to reimburse the [Plan] in
____________________________________________


1
  The Plan is a self-funded employee welfare benefit plan, as defined
pursuant to the Employee Retirement Income Security Act [ERISA] of 1974,
29 U.S.C.A. § 1001 et seq.
2
  The Rickards agreed to pay appointed counsel a contingency fee of up to
40% of any settlement secured on Mr. Rickard’s behalf. Thus, the proposed
distribution included payment of $100,000.00 to counsel; $1,000.00 to
bankruptcy counsel; and the remaining balance of $149,000.00 to Mr.
Rickard.



                                           -2-
J-A10024-16


       full and therefore shall be deducted first from any
       recovery by or on behalf of the Covered Individual.

Appellant’s Petition, Attachment (In re: William J. Rickard and Carolyn

M. Rickard, Bankr. No. 10-24821-JAD (Bankr. W.D.Pa. 10/20/2014)

(memorandum opinion at 4) (quoting from an audio recording of a hearing

held in the matter) (emphasis added in memorandum)). Further, the terms

indicate that the Plan “will not be responsible for the Covered Individual’s

attorney’s fees or other costs unless the [Plan] has agreed in writing to pay

such fees or costs.” Id. (Attachment, at 7).3

       Following a hearing, the bankruptcy court concluded that the Plan’s

interest was superior to the interests of the Rickards and their counsel.

Accordingly, the court denied the Rickards’ motion for distribution. See id.

(Attachment, at 1 and 11).           No appeal was taken from the bankruptcy

court’s decision.

       Shortly thereafter, Mr. Rickard died of his injuries.    Mrs. Rickard

claims, as administratrix of her late husband’s estate, that she commenced a




____________________________________________


3
  The record adduced below is sparse. Neither the ANPAC insurance policy,
nor the operative Plan language were introduced into evidence or attached
to Appellant’s petition. We cite the Plan language, and rely upon it, because
the parties stipulated to its accuracy before the bankruptcy court and
because Appellant attached these excerpts (as quoted in the bankruptcy
court’s memorandum opinion) to its petition.




                                           -3-
J-A10024-16


wrongful death action.4         Appellant’s counsel again secured a settlement

agreement with ANPAC, which re-issued a check for $250,000.00, payable to

Mrs. Rickard as administratrix.           See Petition at ¶ 14.      Then, Appellant

petitioned the orphans’ court for distribution of these settlement funds.

Again, the Plan intervened.            According to the Plan, by virtue of the

bankruptcy court’s prior decision, Appellant was collaterally estopped from

seeking distribution of the funds.         Moreover, the Plan re-asserted its first

priority lien on the funds.

       Following    a   hearing,    the    orphans’   court   determined   that   the

bankruptcy court’s decision controlled, and thus, Appellant was estopped

from seeking distribution of the settlement funds.              See Orphans’ Court

Memorandum, 04/27/2015, at 2 (unnumbered).                    In the alternative, the

orphans’ court concluded that the Plan’s subrogated interest was superior to

the Rickards and their counsel. Id.

       Appellant timely appealed, raising the following issues for our

consideration:5

____________________________________________


4
  There is no underlying complaint alleging wrongful death, and no judgment
awarding damages for wrongful death, only pleadings in a petition seeking
distribution of insurance funds for the purpose of compensating counsel,
Mrs. Rickard, and Sarah Rickard (decedent’s minor child) “pursuant to the
Pennsylvania Wrongful Death Act and only the Pennsylvania Wrongful Death
Act.” Petition for Order of Distribution (Petition), 11/18/2014, at ¶ 20.
5
  The orphans’ court did not direct Appellant to file a Pa.R.A.P. 1925(b)
statement.



                                           -4-
J-A10024-16


      1. [Whether] wrongful death beneficiaries, [a] spouse and minor
      child, [are] precluded from recovering benefits by lien language
      in an ERISA [h]ealth and [w]elfare [p]lan[,] when neither the
      lien amounts nor lien language apply to either of the
      beneficiaries[;]

      2. [Whether] the instant bankruptcy court order[,] which does
      not address whether an ERISA [f]und may extend its
      subrogation lien to a decedent’s wife and minor daughter [may]
      serve as a basis to collaterally estop an orphans’ court claim for
      wrongful death damages made after the close of the bankruptcy
      matter[; and]

      3. [Whether] the Supreme Court’s holding in U.S. Airways v.
      McCutchen, 133 S. Ct. 1537 (2013)[,] require[s] that a
      subrogation lien on a decedent’s recovery for medical benefits
      paid out by the lienholder during the decedent’s lifetime
      extend[s] to his wife and minor daughter’s recovery in a
      wrongful death action[.]

Appellant’s Brief at 4.

      Initially,   we   must   address   the   Plan’s   renewed   argument   that

Appellant’s petition is barred by the doctrine of collateral estoppel.       See

Appellee’s Brief at 9, 12-16. According to the Plan, the issue of whether the

$250,000.00 settlement of insurance proceeds from ANPAC belongs to the

Plan, based upon its subrogation lien, has been fully litigated and decided in

its favor by the bankruptcy court.       Appellant did not appeal this decision,

which is now final. The Plan concludes, therefore, that Appellant is estopped

from re-litigating this issue. We agree.

            The doctrine of collateral estoppel precludes relitigation of
      an issue determined in a previous action if: (1) the issue decided
      in the prior case is identical to the one presented in the later
      action; (2) there was a final adjudication on the merits; (3) the
      party against whom the plea is asserted was a party or in privity
      with a party in the prior case; (4) the party or person privy to

                                         -5-
J-A10024-16


      the party against whom the doctrine is asserted had a full and
      fair opportunity to litigate the issue in the prior proceeding; and
      (5) the determination in the prior proceeding was essential to
      the judgment. Collateral estoppel relieves parties of the cost
      and vexation of multiple lawsuits, conserves judicial resources,
      and, by preventing inconsistent decisions, encourages reliance
      on adjudication.

Office of Disciplinary Counsel v. Kiesewetter, 889 A.2d 47, 50-51 (Pa.

2005) (internal citations omitted).

      Here, there is no question that the doctrine applies and works to

preclude our further consideration of Appellant’s arguments. The dispositive

issue before this Court, as it was before the bankruptcy court, is whether the

Plan’s subrogated interest in any settlement, as defined by the Plan’s

governing terms, is superior to the interests of the Rickards or their counsel.

Following a full and fair opportunity to litigate this issue, the bankruptcy

court ruled in favor of the Plan. Its ruling is final. Accordingly, Appellant is

estopped from re-litigating this issue. Id.

      Appellant suggests that its claim involves different parties than were

involved in the prior, bankruptcy proceedings. See Appellant’s Brief at 15-

16.   This is simply inaccurate.      The relevant party involved in the prior

proceedings was Mr. Rickard, the named insured and designated recipient of

the ANPAC settlement funds, as well as the beneficiary of the Plan’s medical

benefits. Here, the only relevant party of record is Mrs. Rickard, solely in




                                       -6-
J-A10024-16


her capacity as administratrix of her deceased husband’s estate.6 Thus, the

parties involved are the same or sufficiently in privity as to satisfy the

requirements of the doctrine. Id.; see also, e.g., Ammon v. McCloskey,

655 A.2d 549, 554 (Pa. Super. 1995) (“In its broadest sense, ‘privity’ is

defined as mutual or successive relationships to the same right of property,

or such an identification of interest of one person with another as to

represent the same legal right.”) (citation omitted).

       For these reasons, we affirm the order of the orphans’ court.7

       Order affirmed.

       President Judge Gantman joins this memorandum.

       Judge Shogan files a dissenting memorandum.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/9/2016

____________________________________________


6
  Neither Mrs. Rickard, on her own behalf, nor Ms. Sarah Rickard are parties
to this appeal.
7
  Though we need not reach the merits of the lower court’s substantive
analysis, relied upon in the alternative, we note our agreement that this
matter is controlled by U.S. Airways v. McCutchen, 133 S. Ct. 1537
(2013).      See Orphans’ Court Memorandum, 04/27/2015, at 2-3
(unnumbered).



                                           -7-